Citation Nr: 1043008	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, to include as secondary to a 
service-connected disorder.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an increased evaluation for chronic 
suppurative otitis media, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for bilateral hearing 
loss prior to May 26, 2009.

6.  Entitlement to an effective date prior to May 26, 2009, for 
the assignment of a 50 percent rating for bilateral hearing loss.

7.  Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2006, December 2007, October 2009, and 
December 2009 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (RO).  

In a January 2010 statement, the Veteran's attorney indicated 
that the Veteran was satisfied with the 50 percent rating 
assigned for his bilateral hearing loss effective May 26, 2009.  
However, neither he nor his attorney indicated that they were 
satisfied with the rating assigned for bilateral hearing loss 
prior to May 26, 2009.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this decision will only consider whether a higher 
evaluation is warranted for bilateral hearing loss prior to that 
date.

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability (TDIU) is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not show evidence 
of psychiatric symptoms, dizziness, or headaches.

2.  Depression and anxiety were both diagnosed during the appeal 
period.  

3.  A current disability manifested by dizziness is not currently 
diagnosed.

4.  The Veteran's headaches are not attributable to service or to 
a service-connected disability.

5.  The evidence of record relates the Veteran's anxiety to his 
service-connected hearing loss and otitis media. 

6.  The currently assigned 10 percent rating for the Veteran's 
chronic suppurative otitis media is the maximum available under 
the pertinent rating criteria; he does not have any related 
complications other than bilateral hearing loss, for which 
service connection is already in effect.

7.  Prior to May 26, 2009, the Veteran's bilateral hearing loss 
was manifested by Level II hearing acuity in the right ear, and 
Level VIII hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have been 
met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  The criteria for service connection for dizziness have not 
been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for headaches have not 
been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).

4.  The criteria for an increased rating for chronic suppurative 
otitis media have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6200 (2010).

5.  The criteria for greater than a 10 percent rating prior to 
May 26, 2009, for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.85, 
4.86(a), Diagnostic Code 6100 (2010).

6.  The criteria for an effective date prior to May 26, 2009, for 
the assignment of a 50 percent rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  Letters dated in July 2006, August 2007, and July 2009 
satisfied the duty to notify provisions, to include notifying the 
Veteran of the regulations pertinent to the establishment of an 
effective date and of the disability rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's service treatment records have been obtained.  His 
VA medical treatment records have been obtained with the 
exception of some treatment records from the VA Medical Center 
(MC) Dallas; a March 2009 Formal Finding of Unavailability 
indicated that the Veteran indicated treatment at VAMC Dallas 
beginning in March 1979; the RO requested all records beginning 
in March 1979; however, the records the VAMC provided were dated 
in March 1980 and from April 1981 to July 1989.  The Veteran has 
not identified any private treatment records pertinent to his 
appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain 
evidence, that he is in receipt of disability benefits from the 
Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in August 2006, November 2007, and 
May 2009; an addendum to the November 2007 mental disorders 
examination was obtained in November 2008.  Despite the repeated, 
vague assertions of the Veteran and his attorney that "he has 
been given substandard medical examinations that do not 
adequately examine each of his medical conditions and the extent 
they affect his other conditions and social and occupational 
functioning," there is no evidence that these examinations were, 
in any way, inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  

The August 2006, November 2007, and May 2009 VA audiology 
examination reports note both audiometric testing results and 
speech recognition scores, and described the type and severity of 
the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  The November 2007 VA ENT examination 
documented the history and specifics of the Veteran's complaints 
with respect to his dizziness and headaches, and conducted a 
physical examination in an attempt to reproduce these symptoms; 
an opinion with a complete rationale was also provided.  At the 
mental disorder examinations, the examiner elicited the Veteran's 
symptoms, conducted a full mental status examination, and 
provided a multi-axial diagnosis with accompanying opinion 
containing a complete rationale.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  





Service Connection Claims

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

Acquired Psychiatric Disorder

The record does not reflect, and the Veteran has not asserted, 
that his acquired psychiatric disorder is related to his military 
service.  Rather, he claims that his acquired psychiatric 
disorder is the result of his service-connected disabilities, 
specifically his hearing loss.  To that end, the Veteran's 
service treatment records show no evidence of depression or 
anxiety in service or at the June 1964 service separation 
examination, and the June 1964 report of medical history notes 
the Veteran's denial of having experienced depression or 
excessive worry.  Accordingly, service connection for an acquired 
psychiatric disorder on a direct basis is not warranted.

At a June 2007 VA outpatient visit, the Veteran reported 
depression and anhedonia, which he related to a job change and a 
move to a new home.  The VA clinician diagnosed depression.  At 
the November 2007 VA mental disorders examination, the examiner 
noted the June 2007 VA treatment record in which the Veteran 
related his depression to moving and a new job.  However, at this 
examination, the Veteran reported a 20-year intermittent history 
of mental health symptoms which began with his poor hearing and 
anxiety in public, especially when he tried to figure out what 
people were saying, and stated his belief that his hearing loss 
had caused his mental problems.  The examiner noted that the 
Veteran appeared sincere, and diagnosed undifferentiated 
somatoform disorder and mild anxiety disorder, while finding no 
clinical evidence of depression.  

The sole opinion of record is that of the November 2007 VA 
examiner, who provided an addendum opinion in November 2008.  The 
examiner reiterated that at the November 2007 VA examination, the 
Veteran strongly asserted that his mental problems were wholly 
caused by his hearing loss.  The examiner found that the 
Veteran's statements in this regard were credible.  Therefore, 
the examiner concluded, the Veteran's mild anxiety was as likely 
as not related to his hearing loss and other auditory problems.  

The Board concurs with the VA examiner that the Veteran's 
statements as to his psychiatric symptomatology are credible 
evidence.  Indeed, the Veteran is competent to report his 
experiences with his anxiety, especially in "real-life" 
situations which may cause him anxiety outside of a clinical 
setting.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Although the VA examiner did not link the Veteran's depression to 
his military service or a service-connected disability, he has 
clearly related the Veteran's anxiety to his service-connected 
hearing loss and otitis media.  As the pertinent criteria are 
met, service connection for anxiety, as secondary to a service-
connected disability, is warranted.

Dizziness

The Veteran's service treatment records show no evidence of 
dizziness in service or at the June 1964 service separation 
examination.  In the June 1964 report of medical history, the 
Veteran denied dizziness or fainting spells.  Subsequent to 
service, the Veteran reported in August 1983 that he had briefly 
experienced dizziness after his October 1982 ear surgery.  
However, the October 1982 surgical report listed this as a known 
risk, and the Veteran reported that it had resolved shortly after 
the surgery.  At the August 2006 ENT examination and the June 
2007 VA outpatient visit, the Veteran denied dizziness.  While he 
reported a history of dizziness and unsteadiness at the November 
2007 VA ENT examination, an attempt by the examiner to elicit 
nystagmus failed, and the examiner also noted the Veteran's 
ability to walk in tandem.  

The Veteran's report that he experienced a history of feeling 
dizzy is credible lay evidence of that symptomatology.  Jandreau, 
492 F.3d at 1377.  However, the November 2007 VA ENT examiner 
noted that because dizziness could not be objectively reproduced 
on physical examination, he was unable to determine that a nexus 
might be present between the Veteran's hearing loss and otitis 
media, and his current reported problems with dizziness and 
unsteadiness.  No current dizziness disability was diagnosed.  He 
concluded, it was his opinion that it was less likely than not 
that the Veteran's reported history of dizziness and/or 
unsteadiness would be related to his service-connected hearing 
loss and/or otitis media.  No other opinions relate the Veteran's 
dizziness to service or a service-connected disability.  Absent a 
probative medical nexus, the criteria for service connection are 
not met in this case.  Davidson, 581 F.3d at 1315-16.  
Accordingly, service connection for dizziness is not warranted.  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Headaches

The Veteran's service treatment records reflect no evidence of 
headaches in service or at the June 1964 service separation 
examination.  In the June 1964 report of medical history, the 
Veteran denied frequent or severe headache.  Subsequent to 
service, the Veteran reported a two-year history of recurrent 
headaches at the November 2007 VA ENT examination, which he noted 
occurred in the temple areas of his head approximately 2-3 times 
per month.  

The November 2007 VA ENT examiner concluded that there was no 
indication that there would be causation present between his 
service-connected otitis media, or his hearing loss, and his 
current headaches.  The examiner found that based on the 
Veteran's description, his headaches were more likely tension 
headaches, and it was the examiner's opinion that they were less 
likely than not related to his service-connected hearing and 
middle ear disabilities.  No other opinions relate the Veteran's 
headaches to service or a service-connected disability.  Absent a 
probative medical nexus, the criteria for service connection are 
not met in this case.  Davidson, 581 F.3d at 1315-16.  
Accordingly, service connection for headaches is not warranted.  

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased Rating Claims

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  VA is directed to review the recorded history of 
a disability in order to make a more accurate evaluation; 
however, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  VA has a duty to consider the possibility of 
assigning staged ratings in all claims for increase.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


Suppurative Otitis Media

The Veteran's chronic suppurative otitis media is rating as 10 
percent disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6200, which assigns a single 10 percent 
evaluation for chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration, or with 
aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  As the 
maximum schedular evaluation is already assigned, an increased 
rating under Diagnostic Code 6200 cannot be awarded.  

A Note to Diagnostic Code 6200 provides that hearing impairment, 
and complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, are to be rated separately.  38 
C.F.R. § 4.87, Diagnostic Code 6200, Note.  The Veteran's 
bilateral hearing loss is already in receipt of a separate 
evaluation, and is adjudicated elsewhere in this decision.  As 
such, discussion of any complications of the Veteran's 
suppurative otitis media will be limited to other complications.

The record does not reflect that the Veteran has experienced 
facial nerve paralysis or bone loss of the skull due to his 
suppurative otitis media.  38 C.F.R. § 4.124a, Diagnostic Code 
8207 (2010); 38 C.F.R. § 4.72, Diagnostic Code 5296 (2010).  The 
Veteran's otitis media has always been described as 
nonsuppurative, not nonsuppurative or serous; therefore, 
Diagnostic Code 6201 is not for application.  38 C.F.R. § 4.87, 
Diagnostic Code 6201 (2010).  There is no evidence that the 
Veteran had otosclerosis, has experienced the loss of any portion 
of the auricle of either ear, been had a malignant and/or benign 
neoplasm of the ear diagnosed, or been found to have chronic 
otitis externa.  38 C.F.R. § 4.87, Diagnostic Codes 6202, 6207, 
6208, 6209, 6210 (2010).  Although there is some evidence of 
dizziness (reported as history but not diagnosed) as discussed in 
the claim for service connection above, the record does not 
reflect that either a peripheral vestibular disorder, including 
labyrinthitis, or Meniere's syndrome have been diagnosed.  38 
C.F.R. § 4.87, Diagnostic Codes 6205, 6206 (2010).  

There is evidence that in conjunction with treatment for his 
suppurative otitis media, the Veteran underwent multiple 
surgeries that involved the tympanic membranes in the 1980s.  
However, private treatment records dated from April 1986 through 
May 2006 reveal normal tympanic membranes on examination, and the 
November 2007 VA ENT examiner also found that the tympanic 
membranes were well-healed and intact.  38 C.F.R. § 4.87, 
Diagnostic Code 6211.  Finally, the June 2009 VA opinion noted 
that the Veteran's claims file was negative for complaints of 
tinnitus, and that the Veteran had denied experiencing tinnitus 
at June 2007 outpatient visits and at the August 2006, November 
2007, and May 2009 VA examinations.  38 C.F.R. 4.87, Diagnostic 
Code 6260 (2010).  Accordingly, a separate evaluation for 
complications of the Veteran's suppurative otitis media, other 
than the rating already in effect for bilateral hearing loss, is 
not warranted.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Hearing Loss Prior to May 26, 2009

Evaluations of defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests together 
with the average hearing threshold as measured by puretone 
audiometric tests.  To evaluate the degree of disability 
resulting from service-connected hearing loss, the Schedule 
establishes eleven levels of impaired efficiency, numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal hearing acuity for VA compensation purposes, 
with hearing loss increasing with each level to the profound 
deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, 
VII (2010).  

At the August 2006 VA outpatient audiology evaluation, puretone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
75
105+
LEFT
60
65
80
95
100

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and 84 percent in the left ear.  At the 
November 2007 VA audiology examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
50
85
105+
LEFT
60
75
85
95
105+

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and 88 percent in the left ear.  

Applying the rating criteria to the clinical findings noted 
above, the evaluations dated during the appeal period all result 
in Level II hearing acuity for the right ear, and Level IV 
hearing acuity for the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Applying the Roman numeral designations for each ear to Table VII 
results in a 10 percent rating for hearing impairment, regardless 
of which result is used.  38 C.F.R. §§ 3.383, 4.85(h) (2010).  

Because the Veteran's puretone thresholds at 1000 Hertz through 
4000 Hertz in the left ear on both the August 2006 and November 
2007 VA examinations were 55 or greater, VA's criteria for rating 
exceptional patterns of hearing impairment have been considered.  
38 C.F.R. § 4.86(a).  However, even when using Table VI (a), 
which results in Roman numberal designations of Level VIII for 
the left ear, applying that designation with the Level II Roman 
numeral for the right ear to Table VII still results in a 10 
percent rating for hearing impairment.  There is also no evidence 
that staged ratings are required.  38 U.S.C.A. § 5110; see also 
Hart, 21 Vet. App. at 508. 

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Considerations

Consideration has also been given regarding whether any of the 
assigned schedular evaluations are inadequate, requiring that the 
RO refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, determine if an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  
An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders, but the medical evidence 
reflects that those symptoms are not present in this case.  The 
diagnostic criteria also adequately describe the severity and 
symptomatology of the Veteran's disabilities.  Other than the 
1980s ear surgeries discussed above, he has not required 
hospitalization for his disabilities, and marked interference of 
employment has not been shown.  The assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board cannot 
deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required.

Effective Date Claim

The effective date of an evaluation and award of compensation for 
an increased rating claim is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o) (1).  A claim is defined in the VA 
regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  

The Veteran's claim for an increased evaluation for bilateral 
hearing loss was received by VA on June 20, 2006.  Under the 
general rule, this is the earliest possible effective date.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  However, 38 C.F.R. 
§ 3.400(o) (2) provides that where evidence of record dated 
within the one-year period preceding the date of receipt of the 
claim demonstrates a factually ascertainable increase in 
disability, the effective date of the award is the earliest date 
at which the increase was factually ascertainable.  38 U.S.C.A. § 
5110(b) (2); 38 C.F.R. § 3.400(0) (2); Harper v. Brown, 10 Vet. 
App. 125, 126 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992).

As noted above, the evidence of record for the entirety of the 
appeal period prior to May 26, 2009, does not support greater 
than a 10 percent rating for bilateral hearing loss prior to that 
date.  Although the Veteran, through counsel, has argued that his 
hearing acuity merits a 50 percent evaluation prior to May 26, 
2009, it is reiterated that the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board cannot 
deviate.  Lendenmann, 3 Vet. App. at 349.  Accordingly, an 
effective date prior to May 26, 2009, for the assignment of a 50 
percent rating for bilateral hearing loss, is not warranted. 

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for anxiety is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

Service connection for dizziness is denied.

Service connection for headaches is denied.

An increased evaluation for chronic suppurative otitis media is 
denied.

An increased evaluation for bilateral hearing loss prior to May 
26, 2009 is denied.

An effective date prior to May 26, 2009 for the assignment of a 
50 percent rating for bilateral hearing loss is denied.


REMAND

The Veteran's disabilities, in the aggregate, do not meet the 
schedular criteria for TDIU.  38 C.F.R. § 4.16 (2010).  
Specifically, the 50 percent rating for bilateral hearing loss 
and the 10 percent rating for chronic otitis media amount to a 
combined 60 percent evaluation effective May 2009.  See also 38 
C.F.R. § 4.25 (2010).  However, TDIU may still be awarded if the 
evidence shows that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Unfortunately, because the record does 
not contain an opinion as to whether the Veteran's service-
connected disabilities preclude gainful employment, remand is 
required so that such an opinion may be obtained.

Accordingly, the issue of entitlement to TDIU is REMANDED for the 
following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether or not 
his service-connected disabilities make 
him unemployable.  The claims folder and a 
copy of this Remand must be provided to 
and reviewed by the examiner.  The 
examiner must elicit and document the 
Veteran's full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the Veteran would be 
unable, if he were to seek employment at 
the present time, to obtain or retain 
employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
and irrespective of age or of any 
nonservice-connected disabilities.  A 
complete rationale for all opinions must 
be provided, citing to claims file 
documents as appropriate.  

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  When the above development has been 
completed, readjudicate the issue of 
entitlement to TDIU.  If the benefit 
sought on appeal remains denied, an 
additional supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


